FILED
                            NOT FOR PUBLICATION                             MAY 12 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CHARLES E. YEAGER,                               No. 10-15467

              Plaintiff - Appellant,             D.C. No. 2:06-cv-01196-JAM-
                                                 EFB
  v.

SUSAN YEAGER and YEAGER, INC.,                   MEMORANDUM *

              Defendants - Appellees,

  and

SCOTT ROBERTSON; et al.,

              Defendants.



                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                        Argued and Submitted May 10, 2011
                             San Francisco, California

Before: GOODWIN and PAEZ, Circuit Judges, and O’GRADY, District Judge.**


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable Liam O’Grady, United States District Judge for the
Eastern District of Virginia, Alexandria, sitting by designation.
      Brigadier General Charles E. “Chuck” Yeager appeals the district court’s

grant of summary judgment to Susan Yeager and Yeager, Inc. Gen. Yeager alleges

that Susan and Yeager, Inc. violated the Employment Retirement Income Security

Act (ERISA), 29 U.S.C. §§ 1101 et seq. Because Gen. Yeager’s appeal was not

timely filed, we lack jurisdiction to consider it. We therefore dismiss Gen.

Yeager’s appeal.

      The notice of appeal from a judgment in a civil case “must be filed with the

district clerk within 30 days after the judgment or order appealed from is entered.”

Fed. R. App. P. 4(a)(1)(A). It is undisputed that Gen. Yeager filed his notice of

appeal in this case on February 26, 2010.

      The district court entered final judgment as to all claims and all parties on

June 4, 2009. No other post-judgment proceeding restarted the time to appeal. See

Fed. R. App. P. 4(a)(4)(A) (listing certain post-judgment motions that restart the

time to appeal). Nor was the time to appeal tolled by the district court’s minor

corrections to its June 4, 2009 order and judgment. Because Gen. Yeager filed his

notice of appeal more than 30 days after June 4, 2009, the appeal is untimely and

we lack jurisdiction to consider it. Bowles v. Russell, 551 U.S. 205, 209 (2007).

      DISMISSED.




                                            2